ON PETITION EOR REHEARING ON MOTION TO DISMISS.
Per Curiam.
A petition for a rehearing has been filed in this case in which it is urged that the court erred in granting the motion of defendants in error to dismiss the proceedings in error for the failure of plaintiff in error to file and serve his brief within the time required by the rule of this court. It is contended that as the rule provides that the defendant in error may' have the proceedings in error dismissed for a failure of plaintiff in error to file and serve his brief within the required time, a dismissal is not authorized unless there is a failure to both Me and serve, and as the brief in this caes was filed although not served, it was error to grant the motion. That question was decided in Small v. Savings Bank, 16 Wyo. 126, 92 Pac. 289. It was there held that the rule clearly requires both the serving and filing within the sixty days. Following that decision, a rehearing will have to be denied.

Rehearing denied.